                                           Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 1 of 14




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12       CALIFORNIA SPINE AND                            Case No. 19-CV-02417-LHK
Northern District of California




                                           NEUROSURGERY INSTITUTE,
 United States District Court




                                  13                                                       ORDER DENYING PLAINTIFF’S
                                                        Plaintiff/Counter-Defendant,
                                                                                           MOTION FOR SUMMARY
                                  14                                                       JUDGMENT AND DENYING
                                                 v.
                                                                                           DEFENDANT’S MOTION FOR
                                  15                                                       SUMMARY JUDGMENT
                                           UNITED HEALTHCARE INSURANCE
                                  16       COMPANY, et al.,                                Re: Dkt. Nos. 66, 67
                                  17                    Defendants/Counter-Plaintiff.

                                  18
                                              Plaintiff California Spine and Neurosurgery Institute (“Plaintiff”) sues Defendant United
                                  19
                                       Healthcare Insurance Company (“Defendant”) and Does 1 through 25 for breach of implied in fact
                                  20
                                       contract and breach of express contract. ECF No. 30 (“SAC”) ¶¶ 46–60. Defendant asserts a
                                  21
                                       counterclaim against Plaintiff for money had and received. ECF No. 51 ¶¶ 22–24. Before the
                                  22
                                       Court are Plaintiff’s motion for summary judgment on Defendant’s counterclaim, ECF No. 66,
                                  23
                                       and Defendant’s motion for summary judgment, or in the alternative, for partial summary
                                  24
                                       judgment, on Plaintiff’s Second Amended Complaint, ECF No. 67.1 Having considered the
                                  25
                                  26   1
                                         Defendant’s motion for summary judgment contains a notice of motion filed and paginated
                                  27   separately from the points and authorities in support of the motion. ECF Nos. 67, 68. Plaintiff’s
                                                                                         1
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                            Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 2 of 14




                                   1   parties’ submissions, the relevant law, and the record in this case, the Court DENIES Plaintiff’s

                                   2   motion for summary judgment and DENIES Defendant’s motion for summary judgment.

                                   3   I.        BACKGROUND
                                   4          A. Factual Background

                                   5             Plaintiff is a “medical facility dedicated to the care and treatment of spine injuries and/or

                                   6   conditions” located in Campbell, California. SAC ¶¶ 1, 8. In March 2018 and July 2018, Plaintiff

                                   7   rendered “medically necessary” “spine surgeries” to three patients—D.B., L.M., and M.B.—

                                   8   whose health insurance benefits were sponsored and administered by Defendant.2 SAC ¶¶ 12, 20,

                                   9   25, 30, 36, 41; Onibokun Decl. ¶ 6, Exhs. A, D, H. All three patients worked for the same

                                  10   employer, Apple, Inc. (“Apple”), and were “beneficiar[ies] of a health plan . . . administered” by

                                  11   Defendant. SAC ¶¶ 11, 24, 35; Onibokun Decl. ¶ 6.

                                  12             All patients owned an identification card from Defendant that was presented to medical
Northern District of California
 United States District Court




                                  13   providers in order to obtain medical care. SAC ¶¶ 11, 24, 35. Defendant instructed patients to

                                  14   present an identification card “to assure medical providers that they would be paid for medical

                                  15   care . . . at a percentage of the usual and customary value for such care.” Id. Furthermore, the

                                  16   patients’ employer published a summary of the benefits of patients’ medical plans and noted that

                                  17   the plans paid 70% of eligible expenses for care from out-of-network providers.3 Id. ¶¶ 12, 25, 36.

                                  18   Plaintiff was an out-of-network provider under the health plans administered by Defendant. Id.

                                  19   ¶ 9.

                                  20             D.B., L.M., and M.B. experienced back pain and sought medical services from Plaintiff.

                                  21
                                  22   motion for summary judgment contains a notice of motion paginated separately from the points
                                       and authorities in support of the motion. ECF No. 66 at 1–2. Civil Local Rule 7-2(b) provides that
                                  23   the notice of motion and points and authorities must be contained in one document with the
                                       same pagination.
                                       2
                                  24     Plaintiff “limited the disclosure of patient identification information pursuant to the privacy
                                       provisions of the federal Health Insurance Portability & Accountability Act (“HIPAA”)
                                  25   §§ 1320(d) et seq., and the California Constitution, art. 1, § 1.” SAC at 4 n.1.
                                       3
                                         The Second Amended Complaint alleges that D.B. and L.M. both have the same health plan but
                                  26   that M.B. has a different one. SAC ¶¶ 12, 25, 36. According to the SAC, the health plans
                                       reimburse 70% of expenses for care from out-of-network providers with slight differences based
                                  27   on deductibles. Id. For the purposes of the instant motions, these differences are immaterial.
                                                                                           2
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                          Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 3 of 14




                                   1   Id. ¶¶ 13, 26, 37. For each patient, Plaintiff contacted Defendant to verify medical eligibility

                                   2   benefits, and Defendant’s client services representatives “either expressly or impliedly assured”

                                   3   Plaintiff that Defendant “carried the financial responsibility to pay for” all three patients’

                                   4   “anticipated medical care at 70% of the usual and customary value for such care.” SAC ¶¶ 17, 27,

                                   5   38; Ernster Decl. Exh. A at 144–45; Onibokun Decl. Exhs. B, E, I. Defendant’s affiliate then

                                   6   allegedly sent Plaintiff authorization letters for the services to Patients D.B., L.M., and M.B., each

                                   7   of which specified the services to be performed by procedure code and stated that “[a]fter review

                                   8   of the information submitted and your plan documents, it was determined that this service is

                                   9   covered by your plan.” Onibokun Decl. Exhs. C, G, J.

                                  10          Based on the existence of an identification card issued by Defendant, the pre-authorization

                                  11   discussions and the authorization letter, and “the express and/or implied resultant assurances” that

                                  12   Plaintiff “would be paid at least 70% of the usual and customary value of its medical services
Northern District of California
 United States District Court




                                  13   anticipated to be rendered,” Plaintiff provided treatment to D.B., L.M., and M.B. and submitted

                                  14   claims for payment at the usual and customary rate for such services. SAC ¶¶ 20–21, 30–31, 41 –

                                  15   42. Plaintiff alleges, however, that Defendant significantly underpaid Plaintiff and owes

                                  16   $206,909.66 plus interest and other costs. Id. ¶¶ 21–23, 31–34, 42–45, 69. Conversely, Defendant

                                  17   alleges that Defendant overpaid Plaintiff for the services to Patient D.B. by $98,140.00. ECF No.

                                  18   51 ¶¶ 22–24.

                                  19      B. Procedural History
                                  20          On December 20, 2018, Plaintiff filed suit against UHC of California doing business as

                                  21   UnitedHealthcare of California, Apple, and Does 1 through 25 in the Superior Court of Santa

                                  22   Clara County. ECF No. 1-1 Ex. A (“FAC”). Plaintiff’s complaint asserted three causes of action

                                  23   against the defendants: breach of implied in fact contract, breach of express contract, and quantum

                                  24   meruit. Id.

                                  25          On February 25, 2019, Plaintiff amended the complaint and replaced UHC of California

                                  26   with United Healthcare Insurance Company. FAC ¶ 5. On April 23, 2019, Plaintiff filed a request

                                  27
                                                                                          3
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                          Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 4 of 14




                                   1   for dismissal of Apple in state court. ECF No. 1-1 Ex. E. On April 30, 2019, Plaintiff also filed a

                                   2   request for dismissal of UHC of California in state court. ECF No. 1-1 Ex. F. United Healthcare

                                   3   Insurance Company was the only remaining named defendant. On May 3, 2019, Defendant

                                   4   removed the case to this Court. ECF No. 1.

                                   5          On May 10, 2019, Defendant moved to dismiss all three causes of action in Plaintiff’s First

                                   6   Amended Complaint. ECF No. 7. On September 17, 2019, the Court granted in part and denied in

                                   7   part Defendant’s motion to dismiss. ECF No. 28. First, the Court denied Defendant’s motion to

                                   8   dismiss Plaintiff’s claims for breach of implied in fact contract and breach of express contract

                                   9   because Plaintiff pled that “Defendant gave ‘express and/or implied resultant assurances’ that

                                  10   Plaintiff ‘would be paid at least 70% of the usual and customary value of its medical services

                                  11   anticipated to be rendered.’” Id. at 6 (quoting FAC ¶¶ 17, 27, 38). As a result, the Court concluded

                                  12   that Plaintiff had adequately alleged that Defendant exhibited an intent to contract. Id. at 6–7.
Northern District of California
 United States District Court




                                  13          Second, the Court granted Defendant’s motion to dismiss Plaintiff’s quantum meruit claim

                                  14   with leave to amend. Id. at 8–10. Among other things, a quantum meruit claim requires that

                                  15   services were performed at the defendant’s request. Id. at 8–9. Because Plaintiff had only alleged

                                  16   that Plaintiff requested services, the Court dismissed the quantum meruit claim with leave to

                                  17   amend. Id. at 9–10.

                                  18          On October 17, 2019, Plaintiff filed its Second Amended Complaint and realleged the

                                  19   same three causes of action for breach of implied in fact contract, breach of express contract, and

                                  20   quantum meruit. ECF No. 30 (“SAC”) ¶¶ 46–69. Plaintiff, however, added only two new

                                  21   paragraphs. See id. ¶¶ 63-64. Those paragraphs allege that “[p]rior to surgery for Patient D.B.,

                                  22   California Spine received a pre-procedure authorization letter from OrthoNet, on behalf of United”

                                  23   and that “[p]rior to surgery for Patient L.M. and Patient M.B., California Spine was informed, by

                                  24   agents of United as stated above, that the pre-authorization process was not required.” Id.

                                  25          On October 31, 2019, Defendant filed a motion to dismiss Plaintiff’s quantum meruit

                                  26   claim. ECF No. 32. On February 24, 2020, the Court granted Defendant’s motion to dismiss

                                  27
                                                                                         4
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                             Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 5 of 14




                                   1   Plaintiff’s quantum meruit claim with prejudice. ECF No. 49. The Court concluded that Plaintiff

                                   2   had not alleged that the services were performed at the defendant’s request, as required for a

                                   3   quantum meruit claim. Id. at 6–8. Because Plaintiff had failed to cure deficiencies identified in the

                                   4   Court’s prior order, the Court concluded that amendment would be futile and dismissed Plaintiff’s

                                   5   quantum meruit claim with prejudice. Id. at 8.

                                   6            On March 9, 2020, Defendant filed a counterclaim against Plaintiff for money had and

                                   7   received. ECF No. 51 ¶¶ 22–24. Defendant alleges that Defendant overpaid Plaintiff for the

                                   8   services rendered to D.B. in the amount of $98,140.00. Id. ¶ 3.

                                   9            On November 20, 2020, Plaintiff filed a motion for summary judgment on Defendant’s

                                  10   counterclaim. ECF No. 66 (“Plaintiff’s MSJ”). That same day, Defendant filed a motion for

                                  11   summary judgment, or in the alternative, for partial summary judgment, on the Second Amended

                                  12   Complaint. ECF Nos. 67, 68 (“Defendant’s MSJ”). On December 4, 2020, Plaintiff and Defendant
Northern District of California
 United States District Court




                                  13   filed oppositions. ECF No. 69 (“Plaintiff’s Opp”); ECF No. 70. (“Defendant’s Opp.”). On

                                  14   December 11, 2020, Plaintiff and Defendant filed replies. ECF No. 73 (“Defendant’s Reply”);

                                  15   ECF No. 77 (“Plaintiff’s Reply”).4

                                  16   II.      LEGAL STANDARD
                                  17            Summary judgment is proper where the pleadings, discovery, and affidavits show that

                                  18   there is “no genuine dispute as to any material fact and [that] the movant is entitled to judgment as

                                  19   a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of

                                  20   the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact

                                  21   is genuine if there is sufficient evidence for a reasonable jury to return a verdict for the nonmoving

                                  22   party. See id.

                                  23
                                  24
                                       4
                                         Each side filed evidentiary objections. See ECF Nos. 69-2, 74. However, “to survive summary
                                  25   judgment, a party does not necessarily have to produce evidence in a form that would be
                                  26   admissible at trial, as long as the party satisfies the requirements of Federal Rules of Civil
                                       Procedure 56.” Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir. 2003) Thus, the Court
                                  27   OVERRULES WITHOUT PREJUDICE each side’s evidentiary objections.
                                                                                            5
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                          Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 6 of 14




                                   1            The Court will grant summary judgment “against a party who fails to make a showing

                                   2   sufficient to establish the existence of an element essential to that party's case, and on which that

                                   3   party will bear the burden of proof at trial[,] . . . since a complete failure of proof concerning an

                                   4   essential element of the nonmoving party's case necessarily renders all other facts immaterial.”

                                   5   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party bears the initial burden

                                   6   of identifying those portions of the record that demonstrate the absence of a genuine issue of

                                   7   material fact. Id. The burden then shifts to the nonmoving party to “go beyond the pleadings, and

                                   8   by [his] own affidavits, or by the depositions, answers to interrogatories, and admissions on file,

                                   9   designate specific facts showing that there is a genuine issue for trial.” Id. at 324 (internal

                                  10   quotations omitted). If the nonmoving party fails to make this showing, “the moving party is

                                  11   entitled to judgment as a matter of law.” Id. at 323.

                                  12            For purposes of summary judgment, the Court must view the evidence in the light most
Northern District of California
 United States District Court




                                  13   favorable to the nonmoving party; if the evidence produced by the moving party conflicts with

                                  14   evidence produced by the nonmoving party, the Court must assume the truth of the evidence

                                  15   submitted by the nonmoving party. Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999). The

                                  16   Court's function on a summary judgment motion is not to make credibility determinations or

                                  17   weigh conflicting evidence with respect to a disputed material fact. T.W. Elec. Serv. v. Pac. Elec.

                                  18   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

                                  19   III.     DISCUSSION
                                  20            Defendant moves for summary judgment, or in the alternative, for partial summary

                                  21   judgment on Plaintiff’s Second Amended Complaint. Defendant’s MSJ at 2–3. Plaintiff moves for

                                  22   summary judgment on Defendant’s counterclaim for money had and received. Plaintiff’s MSJ at 5.

                                  23   The Court first addresses Defendant’s motion for summary judgment. The Court then addresses

                                  24   Plaintiff’s motion for summary judgment.

                                  25          A. Defendant’s Motion for Summary Judgment
                                  26            Defendant moves for summary judgment on the claims in Plaintiff’s Second Amended

                                  27
                                                                                          6
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                          Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 7 of 14




                                   1   Complaint: (1) breach of implied in fact contract and (2) breach of express contract. Defendant’s

                                   2   MSJ at 2. In the alternative, Defendant moves for partial summary judgment. Id. at 3.

                                   3          Under California law, a cause of action for breach of contract requires “(1) existence of the

                                   4   contract; (2) plaintiff's performance or excuse for nonperformance; (3) defendant's breach; and (4)

                                   5   the resulting damages to the plaintiff.” Chung v. Nationstar Mortg., 2013 WL 12321999, at *4

                                   6   (C.D. Cal. Oct. 29, 2013) (quoting Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (Cal.

                                   7   2011)). “A cause of action for breach of implied contract has the same elements as does a cause of

                                   8   action for breach of contract, except that the promise is not expressed in words but is implied from

                                   9   the promisor's conduct.” Yari v. Producers Guild of Am., Inc., 161 Cal. App. 4th 172, 182 (2008)

                                  10   (citing Chandler v. Roach, 156 Cal. App. 2d 435, 440 (1957)).

                                  11          Contract formation, in turn, requires “(1) parties capable of contracting; (2) their consent;

                                  12   (3) a lawful object; and (4) a sufficient cause or consideration.” Summit Estate, Inc. v. Cigna
Northern District of California
 United States District Court




                                  13   Healthcare of Cal., Inc., 2017 WL 4517111, at *3 (N.D. Cal. Oct. 10, 2017) (citing Cal. Civ. Code

                                  14   § 1550). “In order to satisfy the consent requirement, there must be ‘objective’ and ‘outward

                                  15   manifestations’ that the parties intended to be bound by an agreement.” Id. (quoting Weddington

                                  16   Prods., Inc. v. Flick, 60 Cal. App. 4th 793, 811 (1998)).

                                  17          Defendant contends that there is no genuine issue of material fact regarding whether a

                                  18   contract existed between Plaintiff and Defendant for two reasons. First, Defendant argues that the

                                  19   verification of benefits calls and authorization of services letters do not create a genuine issue of

                                  20   material fact regarding whether a contract existed. Defendant’s MSJ at 13–16. Second, Defendant

                                  21   argues there is no genuine issue of material fact regarding whether a contract existed because the

                                  22   parties had different understandings of what rate Defendant would pay for the services rendered.

                                  23   Defendant’s MSJ at 16–20. The Court addresses each of these arguments in turn.

                                  24          1. Taken together, the verification of benefits calls and authorization of services
                                                 letters create a genuine issue of material fact regarding whether a contract
                                  25             existed.
                                  26          Defendant argues that the existence of a contract cannot be demonstrated by: (1) the

                                  27
                                                                                          7
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                          Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 8 of 14




                                   1   verification of benefits calls placed by Plaintiff’s representatives to Defendant’s representatives,

                                   2   and (2) Defendant’s authorization of services letters. Defendant’s MSJ at 13–16. The Court

                                   3   considers each in turn.

                                   4              a. The verification of benefits calls
                                   5          Defendant contends that the verification of benefits calls do not demonstrate that a contract

                                   6   existed. Defendant’s MSJ at 13–15. In support of this argument, Defendant cites cases holding that

                                   7   a verification of benefits call between a healthcare provider and an insurer did not create a contract

                                   8   requiring the insurer to pay. For example, in Stanford Hospital & Clinics v. Multinational

                                   9   Underwriters, Inc., another court in this district granted summary judgment to an insurer because

                                  10   the only evidence of a contract stemmed from a verification of benefits call and “the relevant case

                                  11   law weigh[ed] against a finding that verification of benefits alone constitutes consent.” 2008 WL

                                  12   5221071, at *6 (N.D. Cal. Dec. 12, 2008). Similarly, in Cedars-Sinai Medical Center v. Mid-West
Northern District of California
 United States District Court




                                  13   National Life Insurance Company, another district court concluded that “verification of coverage”

                                  14   could not be “viewed objectively as exhibiting an intent to contract” and thus granted summary

                                  15   judgment to the insurer. 118 F. Supp. 2d 1002, 1008 (C.D. Cal. 2000).

                                  16          However, there are two flaws with Defendant’s argument. First, although some cases have

                                  17   held that a verification of benefits call is insufficient to form a contract, other cases have

                                  18   concluded that a verification of benefits call is sufficient. See, e.g., Enloe Med. Ctr. v. Principal

                                  19   Life Ins. Co., 2011 WL 6396517, at *6 (E.D. Cal. 2011) (finding that “in some instances, a

                                  20   contract may be created on an authorization call”).

                                  21          Second, the instant case is distinguishable from Stanford and Cedars-Sinai because, unlike

                                  22   the insurer in those cases, Defendant sent letters explicitly authorizing the specific services to be

                                  23   provided in addition to the verification of benefits call. See Onibokun Decl. Exhs. C, G, J. Thus,

                                  24   the facts of this case are closer to Regents of the University of California v. Principal Financial

                                  25   Group, where another court in this district denied summary judgment and held that there was a

                                  26   genuine issue of material fact regarding whether the insurer-defendants exhibited an intent to

                                  27
                                                                                          8
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                           Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 9 of 14




                                   1   contract because “defendants in this case provided both verification of coverage and explicit

                                   2   authorization for the hospital stay.” 412 F. Supp. 2d 1037, 1042 (N.D. Cal. 2006). The Court next

                                   3   considers the authorization of service letters.5

                                   4              b. The authorization of service letters
                                   5          Defendant next contends that its authorization of service letters are not sufficient evidence

                                   6   that a contract existed. Defendant’s MSJ at 15–16. Specifically, Defendant points to a disclaimer

                                   7   at the end of each letter, which states that “[t]his approval does not guarantee that the plan will pay

                                   8   for the service” in certain circumstances. Onibokun Decl. Exhs. C, G, J.

                                   9          However, Defendant’s argument is unpersuasive. The disclaimer states that “[t]his

                                  10   approval does not guarantee that the plan will pay for the service, when, for example”: (1)

                                  11   “[y]ou’re no longer a member of the plan on the date you receive services” or “the plan ended

                                  12   before you received services”; (2) “you never received services” or “services are found to be a
Northern District of California
 United States District Court




                                  13   case of fraud, waste, or abuse”; (3) “payment of covered services depends on other plan rules”; or

                                  14   (4) when “services were provided by a doctor, health care professional, or facility that was

                                  15   sanctioned or excluded from government programs at the time of service.” See id. Defendant does

                                  16   not argue that any of those limited circumstances applies here. Thus, the Court concludes that the

                                  17   verification of benefits calls, together with the authorization letters, create a genuine issue of

                                  18   material fact regarding whether a contract existed between Plaintiff and Defendant.

                                  19          2. There is a genuine issue of material fact regarding whether a contract existed
                                                 between Plaintiff and Defendant to pay 70% of the usual and customary rate of
                                  20             the services Plaintiff provided.
                                  21          Defendant next contends that a contract did not exist because, at the time the contract was

                                  22   allegedly formed, Plaintiff and Defendant had different understandings of what rate Defendant

                                  23   would pay for the services Plaintiff provided. Defendant’s MSJ at 16–20. According to Defendant,

                                  24
                                       5
                                  25    Defendant also argues that verification of benefits calls are not sufficient to demonstrate the
                                       existence of a contract because “[d]uring such calls, Plaintiff’s representatives do not identify the
                                  26   procedure (by CPT codes) that Plaintiff intends to perform on the patients.” Defendant’s MSJ at
                                       14. However, the authorization of services letters identify the specific procedures to be performed.
                                  27   See Onibokun Decl. Exhs. C, G, I.
                                                                                         9
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                         Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 10 of 14




                                   1   Plaintiff “alleges that an express contract existed between Plaintiff and Defendant by which

                                   2   Defendant agreed to pay Plaintiff at least 70% of Plaintiff’s billed charges for the services,” but

                                   3   Defendant never agreed to pay Plaintiff at least 70% of Plaintiff’s billed charges. Id. at 16.

                                   4          However, Plaintiff does not claim that Defendant agreed to pay 70% of Plaintiff’s billed

                                   5   charges. Rather, Plaintiff’s complaint alleges that Defendant “confirmed that they would pay at

                                   6   least 70% of the usual and customary value of [Plaintiff’s] care” and “agreed to pay for

                                   7   [Plaintiff’s] care at a rate of at least 70% of the usual and customary value of [Plaintiff’s] care.”

                                   8   SAC ¶¶ 48, 56. Similarly, Dr. Onibokun, Plaintiff’s person most knowledgeable regarding

                                   9   payments made by Defendant to Plaintiff for the services rendered to the three patients at issue,

                                  10   testified in a deposition that Defendant’s representative told Plaintiff that the reimbursement

                                  11   “[was] going to be based on UCR [the usual and customary rate].” Ernster Decl. ¶ 4; Exh. A at

                                  12   144:25–145:2. In addition, Plaintiff’s notes documenting the calls with Defendant state that
Northern District of California
 United States District Court




                                  13   Defendant’s representative said that reimbursement would be “based on UCR.” Onibokun Decl.

                                  14   Exhs. B, E, I. Accordingly, Plaintiff is not claiming that a contract was formed to pay 70% of

                                  15   Plaintiff’s billed charges. Rather, Plaintiff is claiming that a contract was formed to pay 70% of

                                  16   the usual and customary rate of the services Plaintiff provided.

                                  17          Thus, there is a genuine issue of material fact as to whether a contract existed between

                                  18   Plaintiff and Defendant to pay 70% of the usual and customary rate of the services Plaintiff

                                  19   provided. Accordingly, the Court DENIES Defendant’s motion for summary judgment. The Court

                                  20   next considers Plaintiff’s motion for summary judgment.

                                  21       B. Plaintiff’s Motion for Summary Judgment
                                  22          Plaintiff moves for summary judgment on Defendant’s counterclaim for money had and

                                  23   received for four reasons. First, Plaintiff contends that Defendant cannot make a showing on the

                                  24   elements of money had and received. Plaintiff’s MSJ at 5–7. Second, Plaintiff contends that

                                  25   Defendant’s request for overpayment was untimely. Id. at 8–10. Third, Plaintiff argues that

                                  26   Defendant’s counterclaim violates the holding of Peterson v. UnitedHealth Group, 242 F. Supp.

                                  27
                                                                                         10
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                         Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 11 of 14




                                   1   3d 834, 847 (D. Minn. 2017). Id. at 7–8. Finally, Plaintiff argues that Defendant has impeded

                                   2   Plaintiff from pursuing Patient D.B., on whose treatment Defendant allegedly overpaid, for

                                   3   payment. The Court addresses each argument in turn.

                                   4          1. There are genuine issues of material fact on Defendant’s counterclaim for money
                                                 had and received.
                                   5
                                              Plaintiff first argues that Defendant cannot make a showing on the elements of money had
                                   6
                                       and received. Plaintiff’s MSJ at 5–7. The Court disagrees for the reasons explained below.
                                   7
                                              “A cause of action for money had and received is stated if it is alleged the defendant ‘is
                                   8
                                       indebted to the plaintiff in a certain sum for money had and received by the defendant for the use
                                   9
                                       of the plaintiff.’” Farmers Ins. Exchange v. Zerin, 53 Cal. App. 4th 445, 460 (1997) (quoting
                                  10
                                       Schultz v. Harney, 27 Cal. App. 4th 1611, 1623 (1994)). The cause of action is viable “wherever
                                  11
                                       one person has received money which belongs to another, and which in equity and good
                                  12
Northern District of California




                                       conscience should be paid over to the latter.” Gutierrez v. Girardi, 194 Cal. App. 4th 925, 937
 United States District Court




                                  13
                                       (2011) (quoting Weiss v. Marcus, 51 Cal. App. 3d 590, 599 (1975)). “[T]he plaintiff must prove
                                  14
                                       that the defendant received money ‘intended to be used for the benefit of [the plaintiff],’ that the
                                  15
                                       money was not used for the plaintiff’s benefit, and that the defendant has not given the money to
                                  16
                                       the plaintiff.” Avidor v. Sutter’s Place, Inc., 212 Cal. App. 4th 1439, 1454 (2013) (quotation
                                  17
                                       omitted).
                                  18
                                              At the heart of Defendant’s money had and received claim is Defendant’s allegation that
                                  19
                                       Defendant overpaid Plaintiff for the services rendered to Patient D.B. by $98,140.00. ECF No. 51
                                  20
                                       ¶¶ 3, 22–24. Plaintiff argues that Defendant cannot show the essential elements of money had and
                                  21
                                       received for three reasons: (1) Defendant cannot show that Plaintiff received an overpayment; (2)
                                  22
                                       Defendant cannot show that the money received by Plaintiff was intended to be used for
                                  23
                                       Defendant’s benefit; and (3) Defendant had not made a prior request for return of the alleged
                                  24
                                       overpayment. Plaintiff’s MSJ at 6–7. The Court addresses each argument in turn.
                                  25
                                               First, Plaintiff contends that Defendant cannot show that Defendant received an
                                  26
                                       overpayment for the services rendered to Patient D.B. Id. at 6. Specifically, Plaintiff contends that
                                  27
                                                                                         11
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                         Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 12 of 14




                                   1   Defendant has paid Plaintiff only $60,330.30 for the services rendered to Patient D.B., which is a

                                   2   lower amount than the $98,140.00 that Defendant alleges that Defendant overpaid Plaintiff for the

                                   3   services rendered to Plaintiff D.B. Id. However, there is a genuine issue of material fact regarding

                                   4   how much Defendant paid Plaintiff for the services rendered to Patient D.B. Indeed, Defendant

                                   5   points to evidence that Defendant has paid Plaintiff a total of $153,000.00 for the services

                                   6   rendered to Patient D.B. Specifically, Defendant issued a Provider Remittance Advice to Plaintiff,

                                   7   which states that Defendant paid a total of $153,000.00: $60,330.30 via transfer to Plaintiff, and

                                   8   $92,669.70 by reducing an overpayment made on a claim for Patient M.H., who is not at issue in

                                   9   the instant case. Onibokun Decl. in support of Plaintiff’s MSJ, Exh. B at 3, 6. Thus, there are

                                  10   genuine issues of material fact regarding whether Defendant overpaid Plaintiff for the services

                                  11   rendered to Patient D.B.

                                  12          Second, Plaintiff contends that Defendant cannot show that the money received by Plaintiff
Northern District of California
 United States District Court




                                  13   was intended to be used for Defendant’s benefit. Plaintiff’s MSJ at 6. Specifically, Plaintiff argues

                                  14   that the money received by Plaintiff was intended to be used for the benefit of Patient D.B.

                                  15   because Patient D.B. had paid premiums for healthcare benefits provided by Apple and

                                  16   administered by Defendant. Id. However, Defendant was the administrator of Patient D.B.’s health

                                  17   plan, and “[i]t is not uncommon that an insurance company, bank, or other third-party will raise a

                                  18   Money Had and Received claim even though the insured or payee was the one who literally

                                  19   received the benefit of the money at issue.” Lincoln Nat’l Life Ins. Co. v. McClendon, 230 F.

                                  20   Supp. 3d 1180, 1191–92 (C.D. Cal. 2017) (evaluating claim for money had and received under

                                  21   California law).

                                  22          Finally, Plaintiff argues that Defendant had not made a prior request for the overpayment.

                                  23   However, a claim for money had and received does not require that the plaintiff has made a prior

                                  24   request for the overpayment. Rather, the claim requires only “that the defendant has not given the

                                  25   money to the plaintiff.” Avidor, 212 Cal. App. 4th at 1454 (quotation omitted). Plaintiff never

                                  26   contends that Plaintiff has given the allegedly overpaid money back to Defendant. Thus, there are

                                  27
                                                                                        12
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                         Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 13 of 14




                                   1   genuine issues of material fact on Defendant’s counterclaim for money had and received.

                                   2          2. Defendant’s counterclaim is not untimely.
                                   3          Plaintiff next contends that Defendant’s counterclaim was untimely. Plaintiff’s MSJ at 8–

                                   4   10. For this argument, Plaintiff relies on California Insurance Code Section 10133.66(b), which

                                   5   states that “[r]eimbursement requests for the overpayment of a claim shall not be made . . . unless

                                   6   a written request for reimbursement is sent to the provider within 365 days of the date of payment

                                   7   on the overpaid claim.” Cal. Ins. Code. § 10133.66(b). Plaintiff argues that Defendant failed to

                                   8   comply with this provision because Defendant paid Plaintiff for Patient D.B.’s treatment on April

                                   9   26, 2018, but Defendant did not file its counterclaim until March 9, 2020. Plaintiff’s MSJ at 10;

                                  10   ECF No. 51 ¶¶ 22–24.

                                  11          However, Defendant is not requesting reimbursement under the California Insurance Code.

                                  12   Rather, Defendant is bringing a counterclaim under a common count for money had and received.
Northern District of California
 United States District Court




                                  13   ECF No. 51 ¶¶ 22–24. The statute of limitations for money had and received is two years. See

                                  14   Warren v. Lawler, 343 F.2d 351, 360 (9th Cir. 1965) (concluding that the theory of money had

                                  15   and received is subject to the two-year statute of limitations period set forth in Cal. Code. Civ.

                                  16   Proc. § 339(1)); Cal. Code. Civ. Proc. § 339(1) (establishing a two-year statute of limitations

                                  17   period for liabilities not founded on written instruments); accord Lincoln, 230 F. Supp. 3d at 1188

                                  18   (“A claim for Money Had and Received [under California law] . . . is subject to a two-year statute

                                  19   of limitations.”). Defendant’s counterclaim was filed within two-year statute of limitations period

                                  20   because Defendant paid Plaintiff for D.B.’s treatment on April 26, 2018, and Defendant filed its

                                  21   counterclaim less than two years later, on March 9, 2020. Thus, Defendant’s counterclaim is not

                                  22   untimely.

                                  23          3. Peterson is inapposite.
                                  24          Plaintiff also contends that Defendant’s counterclaim violates the holding of Peterson.

                                  25   Plaintiff’s MSJ at 7–8. However, Peterson is inapposite. Unlike the instant case, Peterson

                                  26   involved a claim under the Employee Retirement Income Security Act of 1974 (“ERISA”). 242 F.

                                  27
                                                                                         13
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
                                         Case 5:19-cv-02417-LHK Document 83 Filed 02/12/21 Page 14 of 14




                                   1   Supp. 3d at 836. The district court had to determine whether UnitedHealth Group’s interpretation

                                   2   of the specific plan at issue in that case, which permitted cross-plan offsetting, was reasonable

                                   3   under ERISA. Id. at 847. The district court concluded that UnitedHealth Group’s interpretation

                                   4   was unreasonable under ERISA. Id. Because neither Plaintiff nor Defendant has brought an

                                   5   ERISA claim in the instant case, Peterson is inapposite to the instant case.

                                   6          4. Plaintiff’s alleged inability to pursue Patient D.B. for payment does not mean that
                                                 summary judgment should be granted to Plaintiff.
                                   7
                                              Finally, Plaintiff argues that Defendant has impeded Plaintiff from pursuing Patient D.B.
                                   8
                                       for payment. Plaintiff’s MSJ at 10–11. However, even assuming that Plaintiff is unable to pursue
                                   9
                                       Patient D.B. for payment, Plaintiff never explains why Plaintiff’s inability to pursue Patient D.B.
                                  10
                                       for payment means that there is an absence of genuine issues of material fact on Defendant’s claim
                                  11
                                       for money had and received. Thus, the Court rejects Plaintiff’s four arguments and DENIES
                                  12
Northern District of California




                                       Plaintiff’s motion for summary judgment on Defendant’s counterclaim.
 United States District Court




                                  13
                                       IV.    CONCLUSION
                                  14
                                              For the foregoing reasons, the Court DENIES Plaintiff’s motion for summary judgment
                                  15
                                       and DENIES Defendant’s motion for summary judgment.
                                  16
                                       IT IS SO ORDERED.
                                  17
                                  18
                                       Dated: February 12, 2021
                                  19
                                                                                        ______________________________________
                                  20                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                        14
                                  28   Case No. 19-CV-02417-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
